DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
Response to Amendment
	The Amendment received August 23, 2022 has been entered. Claim 15 has been canceled, Claims 21-25 are newly entered, and Claim 1 has been amended to specify that the claimed electrical energy generating element comprises “the liquid is water.” Support for the Amendment is provided by the Applicant’s originally filed disclosure, including ¶57 of the Specification.
Response to Arguments
	The Applicant’s arguments and remarks received August 23, 2022 (“Remarks”) have been fully considered.
	Claims 1-13, 15-18, and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Highly Stable Carbon Nanotube/Polyaniline Porous Network for Multifunctional Applications by Zhao et al.; ACS Appl. Mater. Interfaces 2016, 8, 49, 34027-34033, November 24, 2016, hereafter "Zhao") in view of u (Using eggshell membrane as a separator in supercapacitor by Yu et al.; Journal of Power Sources 206 (2012) 463-468, hereafter "Yu").
	The Applicant contends that the neither ZHAO, nor YU, discloses or suggests the claimed configuration wherein “a liquid comprising positive ions and negative ions is selected as a medium to diffuse between the first porous electrode and second porous electrode of the electrical energy generating element, the liquid is water … .” Remarks at 5-7.
	To support this argument, the Applicant contends that ZHAO teaches the electrolyte may be a H2SO4 solution, while YU teaches the electrolyte may be an aqueous solution of Na2SO4, and LEE teaches the electrolyte may be an aqueous solution of KCl, NaCl, and LiCl. Remarks at 7. The Applicant argues that these electrolytes are not water as required by the amended claims.
	It is respectfully submitted that the Applicant’s arguments are not persuasive because, contrary to the Applicant’s arguments, the prior art teaches the disputed limitations.
	As noted by the Applicant, the prior art relied upon by the rejection teaches aqueous electrolyte solutions. In such electrolytes the solvent is water. The claims as currently written require a liquid comprising positive ions and negative ions and the liquid is water. The prior art meets the claim language as currently written because an aqueous solutions liquid is water as claimed, and includes positive ions and negative ions therein such as the dissociated salts K+ and Cl- of a KCl aqueous electrolyte solution.
	Because the prior art teaches the disputed limitations, the rejections are maintained below and modified to address the amended claim language.
Prior Art
Highly Stable Carbon Nanotube/Polyaniline Porous Network for Multifunctional Applications by Zhao et al.; ACS Appl. Mater. Interfaces 2016, 8, 49, 34027–34033, November 24, 2016 (hereafter “Zhao”)
Using eggshell membrane as a separator in supercapacitor by Yu et al.; Journal of Power Sources 206 (2012) 463-468 (hereafter “Yu”)
Supercapacitor Behavior with KCl Electrolyte to Lee and Goodenough, Journal of Solid State Chemistry, vol. 14 issue 1; 1999, p. 220-223.
Pawan Sharma, T.S. Bhatti, A review on electrochemical double-layer capacitors, Energy Conversion and Management, Volume 51, Issue 12, 2010, Pages 2901-2912, ISSN 0196-8904, https://doi.org/10.1016/j.enconman.2010.06.031.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO in view of YU.
	Regarding Claim 1, ZHAO discloses an electrical energy generating element (abstract, supercapacitors), comprising: a first porous electrode (Fig.1A, CNT/PANI sponge electrodes); an eggshell membrane (Fig. 1A, separator between the CNT/PANI sponge electrodes); and  a second porous electrode  (Fig.1A, second CNT/PANI sponge electrode sandwiching the separator), wherein the first porous electrode, the eggshell membrane, and the second porous electrode stacked on each other in that order (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above).

    PNG
    media_image1.png
    538
    1502
    media_image1.png
    Greyscale

Figure 1A of ZHAO illustrating supercapacitor comprising CNT-PANI composite electrodes
	ZHAO further discloses the electrical energy generating element of claim 1, wherein a liquid comprising positive ions (H+) and negative ions (SO42- abstract, p/ 34032 section 4, 1M H2SO4 electrolyte) is selected as a medium to diffuse between the first porous electrode and the second porous electrode of the electrical energy generating element, the liquid is water (the electrolyte is an aqueous system and thus comprises water as the liquid solvent, see Results and Discussion section, ¶4), the first porous electrode is configured to gather the negative ions of the liquid, and the second porous electrode is configured to gather the positive ions of the liquid (as shown by Fig. 1A supercapacitor arrangement).  
	While ZHAO does not illustrate an embodiment wherein the three dimensional carbon nanotube network polyaniline comprising electrode is used as both the anode and cathode with a separator therebetween, ZHAO expressly states that the electrode is suitable for use as compressible supercapacitor electrodes. 
	YU discloses supercapacitors, also known as electrochemical capacitor or double electric layer capacitor, comprise am eggshell separator between two high surface area electrodes (introduction section left column at 463). 
	As is known in the art, electrochemical double layer capacitors (EDLC’s) often comprise porous carbon electrodes sandwiching a porous separator filled with electrolyte. See evidentiary reference SHARMA abstract, section 3.3 and 4.1-4.3. The same electrode material, usually porous carbon, can be used for both the positive and negative electrodes in symmetric electro chemical capacitors, and SECs get their electrostatic charge from the accumulation and separation of ions at the interface between the electrolyte and electrodes. SHARMA section 3.3.
	With respect to the claimed first porous electrode, the eggshell membrane, and the second porous electrode stacked on each other in that order, one of ordinary skill in the art, before the effective filing of the claimed invention, would have found it obvious to have utilized the porous carbon electrodes taught by ZHAO, in a supercapacitor EDLC as expressly taught by ZHAO, and to have configured the supercapacitor to comprise the porous carbon electrode taught by ZHAO as the anode and cathode separated by a porous separator, consistent with well-known configurations of EDLC’s as taught by the evidentiary reference SHARMA. 
	With respect to the claimed structure wherein a liquid comprising positive ions and negative ions is selected as a medium to diffuse between the first porous electrode and second porous electrode of the electrical generating element, the first porous electrode is configured to gather the negative ions of the liquid, and the second porous electrode is configured to gather the positive ions of the liquid – this structure is also taught by the prior art. The charge storage mechanism of EDLC’s requires charge separation at the electrodes as shown by Fig. 3 of SHARMA, and electrostatic charge is achieved from the accumulation and separation of ions at the interface between the electrolyte and electrodes. Accordingly, one of ordinary skill in the art, before the effective filing of the claimed invention, would have found it obvious to have configured the supercapacitor to comprise an anode and cathode based on the teachings of ZHAO such that a liquid comprising positive ions and negative ions is selected as a medium to diffuse between the first porous electrode and second porous electrode of the electrical generating element, the first porous electrode is configured to gather the negative ions of the liquid, and the second porous electrode is configured to gather the positive ions of the liquid. The motivation for doing so would have been to use this widely known configuration of electrochemical capacitors.
	ZHAO does not disclose that the membrane separating the electrodes is an “eggshell membrane” as claimed.
	However, YU discloses that eggshell membranes may be used for supercapacitor applications, and provides outstanding electrochemical performance such as low resistance, stability, low cost, and high performance (abstract), provide good stability in aqueous media (p. 463), and is a natural substance that can replace oil derived materials (introduction section, p. 463)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified ZHAO to comprise the eggshell membrane of YU thus resulting in the claimed invention. The motivation for doing so would have been to provide a low cost natural substance supercapacitor membrane that provides high performance at low cost as taught by YU.
	Regarding the claimed liquid being water, it is well-known in the art that supercapacitors may comprise aqueous media, including potassium chloride or sodium chloride solutions, in order to avoid use of organic electrolytes which may be more flammable or hazardous. See for example LEE (abstract, p. 221, including KCl and NaCl aqueous electrolytes for capacitors).
	Regarding Claim 2, ZHAO further discloses the electrical energy generating element of claim 1, and modifying ZHAO in view of YU as asserted above results in the claimed invention wherein the eggshell membrane is in direct contact with each of the first porous electrode and the second porous electrode (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above).   
	Regarding Claim 3, ZHAO further discloses the electrical energy generating element of claim 1, wherein each of the first porous electrode and the second porous electrode is a carbon nanotube film (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above).  
	Regarding Claim 4, ZHAO further discloses the electrical energy generating element of claim 1, wherein each of the first porous electrode and the second porous electrode is made of a porous and conductive material(as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above – porous CNT/PANI sponge structure).  
	Regarding Claim 5, ZHAO further discloses the electrical energy generating element of claim 4, wherein each of the first porous electrode and the second porous electrode is a composite structure made of carbon nanotube and polyaniline (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above – porous CNT/PANI sponge structure).  
	Regarding Claim 6, ZHAO further discloses the electrical energy generating element of claim 5, wherein the composite structure comprises a carbon nanotube network structure and a polyaniline layer coated on surfaces of the carbon nanotube network structure (Fig. 1A, abstract, porous CNT/PANI sponge structure).  
	Regarding Claim 7, ZHAO further discloses the electrical energy generating element of claim 6, wherein the carbon nanotube network structure comprises a plurality of carbon nanotubes disorderly arranged (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above – porous CNT/PANI sponge structure).    
	Regarding Claim 8, YU further discloses the eggshell membrane is obtained from bird eggs (YU introduction section, p. 463 avian eggshells).  
	Regarding Claim 9, ZHAO and YU are relied upon as above with respect to the electrical energy generating element of claim 1.
	ZHAO does not disclose the electrical energy generating element further comprising a third porous electrode, wherein the third porous electrode is on a side of the first porous electrode away from the eggshell membrane, and an additional eggshell membrane is between the third porous electrode and the first porous electrode, as claimed. 
	However, multilayer stacked supercapacitors are well-known in the art and the office takes official notice of this fact. Multilayer stacked supercapacitors comprise alternating layers of electrodes and membranes such that the stack comprises a membrane between each electrode. Such a structure can provide greater power output than single two electrode unit cell structure. 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have further modified ZHAO to comprise a third porous electrode on a side of the first porous electrode away from the eggshell membrane, and an additional eggshell membrane between the third porous electrode and the first porous electrode, as claimed. The motivation for doing so would have been to form a multilayer stacked supercapacitor structure as is well-known in the art for purposes of providing greater power output than a single unit cell structure is capable of.
	Regarding Claim 10, ZHAO further discloses the third porous electrode is a pure carbon nanotube film, (Fig. 1A, CNT/ANLINI electrode) which comprises pure carbon nanotubes and thus meets the limitations “pure carbon nanotube film.”
	Regarding Claim 11, ZHAO further discloses the porous electrode is a composite structure comprising a carbon nanotube network structure and a polyaniline layer coated on surfaces of the carbon nanotube network structure, and accordingly modifying ZHAO to further comprise a third porous electrode as asserted above would result in the claimed structure wherein the third porous electrode comprises the same structure as the first and second electrodes of ZHAO.
	Regarding Claim 12, ZHAO further discloses the electrical energy generating element of claim 11, wherein the carbon nanotube network structure comprises a plurality of carbon nanotubes disorderly arranged  (as illustrated by the stacked supercapacitor structure of Fig. 1A duplicated above – porous CNT/PANI sponge structure).   
	Regarding Claim 13, ZHAO further discloses the electrical energy generating element of claim 1, wherein an overlapping region is defined by the first porous electrode overlapping with the second porous electrode (as shown by Fig. 1A where the electrodes are stacked and overlapping), a size of the eggshell membrane (substituted into ZHAO in view of YU as asserted above) is greater than or equal to a size of the overlapping region (the separator membrane has a size in stacked area equal to that of the electrodes as shown by Fig. 1A), and the first porous electrode and the second porous electrode are insulated from each other by the eggshell membrane (Fig. 1A, separator between the electrodes insulates the electrodes from one another).  
	Regarding Claim 21, modified ZHAO is relied upon as above with respect to the electrical energy generating element of claim 1.
	ZHAO does not disclose an eggshell membrane and accordingly does not disclose wherein the liquid penetrates the eggshell membrane from the first porous electrode to the second porous electrode under gravity3Appl. No. 16/455,936Reply to Office Action of August 1, 2022 Attorney Docket No.: US77153pull.  However, the membrane of ZHAO is permeated by the liquid electrolyte.
	YU discloses that the eggshell membrane comprises a microporous network (section 3.1¶1) and that this provides a superhighway for diffusion ions within the electrolyte through the membrane (section 3.1¶1). Such microporous network would necessarily result in liquid penetration of the eggshell membrane from the first to second porous electrode under gravity pull as claimed. 
	Modifying ZHAO in view of YU to comprise the eggshell membrane accordingly results in the claimed invention wherein liquid penetrates the eggshell membrane from the first porous electrode to the second porous electrode under gravity3Appl. No. 16/455,936Reply to Office Action of August 1, 2022 Attorney Docket No.: US77153pull.
	Regarding Claim 22, modified ZHAO is relied upon as above.
	ZHAO, modified in view of YU as asserted above with respect to Claims 1 and 21 results in the invention of Claim 22 including an electrical energy generating element, comprising: a first porous electrode; an eggshell membrane; and a second porous electrode, wherein the first porous electrode, the eggshell membrane, and the second porous electrode stacked on each other in that order; and a liquid comprising positive ions and negative ions is selected as a medium to diffuse between the first porous electrode and the second porous electrode of the electrical energy generating element by gravity pull, the liquid is water, the first porous electrode is configured to gather the negative ions of the liquid, and the second porous electrode is configured to gather the positive ions of the liquid.  
	Regarding Claim 23, modified ZHAO is relied upon as above with respect to Claims 2 and 22, which addresses each of the limitations of Claim 23, including wherein the eggshell membrane is in direct contact with each of the first porous electrode and the second porous electrode (ZHAO Fig. 1A modified to comprise the eggshell membrane of YU).  
	Regarding Claim 24, modified ZHAO is relied upon as above with respect to Claims 3 and 22, which addresses each of the limitations of Claim 24, including wherein each of the first porous electrode and the second porous electrode is a carbon nanotube film (ZHAO Fig. 1A).
	Regarding Claim 25, modified ZHAO is relied upon as above with respect to Claims 5 and 24, which addresses each of the limitations of Claim 25, including wherein each of the first porous electrode and the second porous electrode is a composite structure made of carbon nanotube and polyaniline.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729